DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 10/26/2020.
Claims 2, 5 and 7 have been canceled.  Claims 11-16 are new.  Claims 1, 3-4 and 6-16 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 6 and 10 are objected to because of the following informalities:  
Improper Markush Group: Claim 3 recites “based on at least one of: determination…an elapse…; or an input…” (emphasis added) should read “based on at least one of: [a]; [b]; and [c]”.  Alternatively, Applicant may recited “based on: [a]; [b]; or [c]”.  See MPEP 2117.
Similarly, Claims 6 and 10 have improper Markush Group recitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein performing the jet spray inspection process further comprises visually inspecting water sprayed through the jet spray”.   As Examiner understands from the Specification ¶ [0059]-[0061] “visually inspecting” corresponds to “the installer to confirm whether the jet spray is normally operated through naked eyes”.   However, the claims are drawn to “A method for controlling a laundry treating apparatus” (emphasis added).  As such, it is unclear whether the step requiring installer action and the installer’s mental step of “visually inspecting” is required by the claims.  Applicant may amend the preamble to recite “A method for inspecting a laundry treating apparatus” or alternatively Applicant may attempt to claim the interface prompting installer to perform an inspection or confirm the installer inspection results.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6, 8-14 and 16 are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (KR 20170033685 A) (cited by Applicant) (machine translation attached) in view of Lang et al. (EP 3073006 A1).
Re claim 1, Kim discloses a method for controlling a laundry treating apparatus (¶ [0001]), the method comprising:  5
applying power to the laundry treating apparatus to input an installation inspection command through an input part (¶ [0022]); 

10determining whether a water level within an outer tub reaches a target supply water level within a first set time (¶ [0126]-[0129] cool water valve can be operated for the preset time….water level change, [0041] time to generate) from a time point at which the cold water valve is opened; and 
closing the cold water valve when the first set time elapses (¶ [0126]]-[0128] inherent in valve operated for preset time that it closes thereafter), 
15wherein, when the water level within the outer tub does not reach the target supply water level within the first set time, a first error message for informing a water supply error is displayed on a display part (¶ [0031], [0034] results of the installation testing course…setup error);
detecting a temperature of water for washing supplied into the outer tub; determining whether a cold water hose is connected to a cold water supply port based on the detected temperature of water (¶ [0035] normal temperature range, [0041], [0050]-[0051] check the temperature of the tub…after the water supply);
based on determining that the detected temperature of water is higher than a set temperature, displaying a second error message on the display part (¶ [0035]-[0036], [0131] temperature rise exceeding the normal temperature range…valve is connected to…hot water source….setup error; see also ¶ [0031] result of installation testing course displayed);

performing a circulation pump test comprising operating a circulation pump by changing the water level by driving the circulation pump (¶ [0144]) for a third set time based on an elapse of the second set time (¶ [0143] S360 circulation pump inspection is after S350 inspection…for hot water valve). 
Kim discloses as shown above, including a circulation pump test, but does not explicitly teach operating a jet spray [during the circulation pump test] for a third set time when the second set time elapses.  However, Lang discloses it is well-known in the washing machine art to test functioning of the system including a nozzle (ref. 22) and a recirculation pump (ref. 16 connected only to nozzle 22) to operate a jet spray (ref. 22) for a third set of time (here, “recirculation of water…through the recirculation pump” ¶ [0011] necessarily requires operation of the jet spray nozzle 22, there being only one outlet 22 from the recirculation pump; see also ¶ [0004] performances of the washing cycle depends on the proper function of the recirculation pump…problems of…blocking or the like, i.e. whether water sufficiently flows through the nozzle during recirculation).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of Kim to further include operating a jet spray as part of the circulation pump inspection, a suggested by Lang, in order to test for malfunction of other washing machine components such as the recirculation pump and nozzles connected thereto (Lang abstract).
Re claim 3¸ Kim further discloses wherein detecting the temperature of water is performed based on at least:
determination that the water level within the outer tub reaches the target supply water level within the first set time (¶ [0034]-[0035] inherent in “water level climbs normally operate”….”[i]n the meantime, the temperature rise which exceeds the temperature range”, i.e. if the water level is normal, 
an elapse of a set time after displaying the first error message; or
an input a signal indicating solving of the first error is inputted through an input part.
Re claim 4, Kim further discloses wherein the second error message is displayed on the display part, and the second error message is a message for informing that a hot water hose is wrongly connected to the cold water supply port of the laundry treating apparatus (¶ [0035]-[0036], [0131] valve is connected to…hot water source….setup error; see also ¶ [0031] result of installation testing course).
Re claim 6¸ Kim further discloses wherein opening of the hot water valve is performed based on at least one of: determination that the cold water hose is normally connected to the cold water supply port (¶ [0141] see fig. 3 progression of steps, hence inherent that inspection about the hot water valve S350 necessarily will occur if the cold water hose is normally connected); an elapse of a set time after the second error message is displayed; or an input of a signal indicating solving of the second error is inputted through the input part.
Re claim 8, Kim further discloses detecting a present water level within the outer tub (inherent in [0116]-[0121], ¶ [0140] drain pump inspection step, “until the predetermined level is sensed” i.e. continuous sensing over a range); and based on determining that the water level within the outer tub does not reach a target drain water level within a fourth set time from a time point at which the drain pump is operated (¶ [0140] drain pump inspection step), displaying a third error message for informing a drain error on the display part (¶ [0031] result of testing).  
Regarding “based on stopping operation of the jet spray”, the order of operation of the drainage test after the jet spray test, Examiner notes the mere rearrangement of testing sequences is prima facie obvious.  Here, the rearrangement of otherwise independent testing steps, i.e. water on, correct temperature, circulate through nozzle, then drainage, etc. (in this case moving the drainage test after 
Re claim 9, Kim further discloses operating a dehydration mode in which a washing motor rotates at a maximum speed for a fifth set of time (¶ [0120]-[0123] dehydration RPM and the time to reach).  (Regarding the order of dehydration mode and the drainage, Examiner notes Kim discloses dehydration mode after drainage ¶ [0120], and the mere rearrangement of testing sequences is prima facie obvious, see above.  See also MPEP 2144.04(IV)(C) Changes in Sequence.).
Re claim 10, Regarding “wherein the dehydration mode is performed based on at least one of: a determination that the water level within the outer tub has reached the target drain water level within the fourth set time; an elapse of a set time after the third error message is displayed; or an input of a signal indicating solving of the third error through the input part”, as noted in the rejections above, when the tests are performed sequentially, see Kim fig. 3, it is inherent that if a prior test (here, drainage test) is properly passed the subsequent test (dehydration mode test) will be performed (¶ [0120] When there is no abnormality related to the drain pump…the main motor can be controlled to be driven).  Moreover, there being no patentable subject in providing a simple timeout or user acknowledgement of an error before performing otherwise independent test steps.
Re claim 11
Re claim 12, Kim further discloses wherein detecting the temperature of water is performed based on determining that the water level within the outer tub has reached the target supply water level within the first set time (¶[0126-]-[0129] preset time and to sense the water level…valves can be judged to be operating normally; ¶ [0131] the temperature after the water supply is sensed in the last inspection step for the valve before and after the water supply) (Here, the performance of the temperature check after the preset time/normal water level satisfies “based on”, but nonetheless, conditioning the continuation of the inspection on passing a previous test is prima facie obvious, e.g. pop-up warning requiring action before allowing inspection to continue.)
Re claim 13, Kim further discloses wherein opening the hot water valve is performed based on determining that the detected temperature of water is less than or equal to the set temperature (¶ [0141]-[0142] inspection step s350 for the hot water valve) (Here, again, the hot water valve inspection is after the cold water valve inspection S310 satisfies “based on”, but nonetheless, conditioning the continuation of the inspection on passing a previous test is prima facie obvious, e.g. pop-up warning requiring action before allowing inspection to continue.).
Re claim 14, Kim further discloses closing the hot water valve based on an elapse of the second set time, wherein operating the jet spray/circulation pump test is performed based on closing the hot water valve (¶ [0143] S360 circulation pump inspection test is after S340) (The same logic above as to order of the step satisfying “based on” and/or required action on error applies).
Re claim 16, Kim further discloses receiving an installation inspection command through an input part (¶ [0103], [0106], [0114] installation inspection course input S200), wherein detecting the initial water level within the outer tub is performed based on receiving the installation inspection command (¶ [0114] S301 installation inspection course started when S200 performed...¶ [0117] predetermined level sensed).

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Kim in view of Lang, as applied above, and further in view of Reighard et al. (US 2005/0023367 A1).
Re claim 15, Kim/Lang discloses as shown above but does not disclose wherein performing the jet spray inspection process further comprises visually inspecting water sprayed through the jet spray.  However, Reighard discloses it is well-known in the spray dispensing art (abstract ¶ [0003]) to provide performing a jet spray inspection process (¶ [0010]-[0012]; ¶ [0027] detection operation, a quick check) further comprises visually inspecting (¶ [0010]-[0011] optic sensor) water sprayed through the jet spray (¶ [0026]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the installation inspection course of Kim/Lang to further include a jet spray inspection process, as suggested by Reighard, in order to detect nozzle clogging (¶ [0030]) and ensure desired pattern of spray (¶ [0005]).

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments to Lang (Arguments at p. 1) that Lang fails to describe or suggest “performing a jet spray inspection process”, Examiner respectfully disagrees.  As clear in Lang fig. 1 the spray jet nozzle 22 is directly connected to and the only connection to the recirculation pump.  That is, testing for proper operation of the recirculation pump necessarily encompasses a jet spray inspection.  Viewed alternately, there can be no jet spray inspection without operating the recirculation pump to provide water to said jet nozzle.  This is implied if not implicit in Lang ¶ [0004], [0007] discussing “performances of the washing cycle depends on the proper function of the recirculation pump”, i.e. washing by spraying water through the jet nozzle depends on the recirculation pump.  Here, Applicant has not claimed any details as to Applicant’s “jet spray inspection process” that defines over a test for proper operation of the recirculation pump connected to a jet spray nozzle.  Examiner further .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0163417 A1  note thermal imaging camera to monitor spray pattern.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711